TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00651-CR


In re Robin Carter


Dennis Alexander, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-06-301753, HONORABLE MARK R. LUITJEN, JUDGE PRESIDING


O R D E R   O F   C O N T E M P T
PER CURIAM

	This is a contempt proceeding ancillary to the appeal of Dennis Alexander.  The
subject of this proceeding is court reporter Robin Carter.
	The reporter's record was originally due to be filed on or about February 1, 2008.  On
February 25, 2008, this Court notified Carter that the reporter's record was overdue and directed her
to file the record no later than March 6, 2008.  On March 20, 2008, Carter responded, informing us
that the record would be filed by April 7, but the record was not filed as promised.  On June 4, 2008,
we ordered Carter to file the record within thirty days, but the record was not filed as ordered
	Therefore, on August 4, 2008, Carter was ordered to appear in person before this
Court on August 11, 2008, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should
not be held in contempt and sanctions imposed for her failure to obey the June 4 order of this Court.
The order was served on Carter personally by the Clerk of this Court following a show-cause hearing
held on August 4 in another cause. (1)  The order provided Carter with notice of the allegations against
her and of the date of the hearing.  The order also provided that if Carter filed the record by 5:00 p.m.
on August 8, 2008, she would be excused from appearing in relation to this cause. 
 The show-cause hearing was held in this Court on August 11, 2008, and Carter
appeared as ordered.  By the time of the hearing, the record in this cause had not been filed. 
	After due consideration of the record and of Carter's explanation for failing to comply
with our previous order, we specifically find that Robin Carter is in contempt for violating this
Court's order of June 4, 2008, which was sufficiently clear and specific in its requirements that the
record was to be filed by July 7, 2008.  See Tex. Gov't Code Ann. § 21.002(e) (West 2004); see also
In re Cantu, 961 S.W.2d 482, 487 (Tex. App.--Corpus Christi 1997, orig. proceeding).  
	Robin Carter is hereby fined $500 payable to the Clerk of the Court of Appeals, Third
District of Texas, on or before September 2, 2008 by 5:00 p.m.  That fine is suspended and shall be
forgiven if Carter prepares and files a complete record in cause number 03-07-00651-CR, Alexander
v. State, by 5:00 p.m. on August 29, 2008.  If Carter fails to file the record by August 29 and does
not pay the $500 fine by September 2, 2008, she shall be confined in a county jail or other lockup
within the State for a sufficient time to discharge the full amount of the fine at the daily rate allowed
for prisoners serving misdemeanor sentences.  See In re Miles, 55 S.W.3d 203, 204
(Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).
	It is ordered that all writs and other process necessary for the enforcement of this
judgment be issued.  It is further ordered that the Clerk of this Court mail a copy of this order to the
Texas Court Reporters Certification Board at P.O. Box 13131, Austin, Texas, 78711-3131.
	It is ordered on August 11, 2008.

Before Justices Puryear, Pemberton and Henson
Do Not Publish
1.   Martinez v. State, No. 03-07-00578-CR.